Citation Nr: 0616307	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-01 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected herniated nucleus pulposus of the lumbosacral 
spine, currently rated as 40 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to June 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
a disability rating in excess of 40 percent for his service-
connected low back disability, and a total disability rating 
based on individual unemployability. 

In August 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge.  

This appeal was originally presented to the Board in June 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran's herniated nucleus pulposus of the 
lumbosacral spine is characterized by chronic pain, some 
diminished sensation, and limitation of motion; however, it 
does not result in pronounced impairment, incapacitating 
episodes of up to six weeks' duration, or otherwise prevents 
all movement of the spine.  

2.  The veteran has been granted service connection for 
herniated nucleus pulposus of the lumbosacral spine, with a 
40 percent rating; this is his sole service-connected 
disability.  

3.  The evidence does not demonstrate that the veteran's 
service-connected disability is of such severity as to 
preclude all forms of gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent rating for the veteran's service-connected herniated 
nucleus pulposus of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.71a, Diagnostic Codes 5285-95 (2002) (prior to 
September 26, 2003), and Diagnostic Codes 5235-43 (2005) 
(after September 26, 2003).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via 
May 2001 and June 2004 letters, a January 2002 rating 
decision and subsequent rating decisions, the statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the June 2004 Board remand.  In addition, the RO 
letters, the SOC, and SSOC provided the veteran with specific 
information relevant to the VA's duty to notify.  Thus, no 
further notices are required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.    By the informational 
letter, the rating decisions, the SOC, the Board remand, and 
the SSOCs, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

As previously indicated, in Pelegrini, supra,, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, the May 2001 RO letter properly 
notified the appellant of the evidence required to 
substantiate his claims for VA benefits.  In addition, the 
reasons and bases of the January 2002 rating decision, the 
SOC, the June 2004 Board remand, and the subsequent SSOCs 
specifically explained to the appellant what the evidence 
must show in order to establish service connection for the 
claimed disability.  Furthermore, although it is unclear from 
the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim, the Board finds that he has been notified of the 
need to provide such evidence.  See 38 C.F.R. §  3.159(b)(1) 
(2005).  The AOJ's May 2001 letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
the AOJ.  In addition, the SOC and subsequent SSOCs contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating and a total 
rating, but he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on this element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for increased ratings, any questions as to the 
appropriate effective date to be assigned are rendered moot.  

II. Increased rating - Lumbosacral spine disability

The veteran seeks a disability rating in excess of 40 percent 
for his herniated nucleus pulposus of the lumbosacral spine.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's low back disability has been rated under 
Diagnostic Code 5293 (recently changed to Diagnostic Code 
5243), for intervertebral disc syndrome.  During the course 
of this appeal, the diagnostic criteria for the evaluation of 
spinal disabilities were modified.  Effective September 23, 
2002, VA revised the criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the general 
criteria for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

The September 2005 Supplemental Statement of the Case 
considered the veteran's disability in light of the revised 
regulatory provisions, and provided the veteran an updated 
copy of the criteria for his low back disability.  Therefore, 
no prejudice to the veteran exists in the Board's 
adjudication of this issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

Under the prior rating criteria, severe intervertebral disc 
syndrome, with recurring attacks and with intermittent 
relief, warranted a 40 percent evaluation.  A 60 percent 
rating, the highest rating assignable under this Diagnostic 
Code, contemplated pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warrants a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation is warranted.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1 (2005).  

Prior to the regulatory changes, Diagnostic Code 5292, for 
limitation of motion of the lumbosacral spine provided a 40 
percent rating for severe limitation of motion; this rating 
represented the maximum schedular rating under this Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Subsequent to the regulatory changes, limitation of motion 
and other orthopedic disabilities of the spine are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

Upon receipt of his claim, the veteran underwent VA 
examination in June 2001.  He reported increasing pain, 
weakness, and tenderness of the low back since an injury 
sustained in 1990 during military service.  He had a lumbar 
laminectomy while still in service, and used medication to 
relieve his pain.  On physical examination the veteran was 
noted to be without a cane, back brace, or other assistance 
device.  Pain and tenderness of the paraspinal musculature 
were reported with palpation.  Range of motion testing 
revealed forward flexion to 30º, extension to 20º, lateral 
rotation to 30º bilaterally, and lateral flexion to 20º 
bilaterally, all with pain.  The veteran's lumbosacral spine 
was within normal limits on X-ray but MRI examination of the 
spine confirmed defects and disc bulging at L4-S1.  A 
concurrent neurological evaluation revealed normal motor 
strength of the lower extremities, but diminished vibration 
sensation and reflexes.  Mild paraspinal muscle spasm was 
also observed.  

The veteran testified at a video hearing before the 
undersigned Acting Veterans Law Judge in August 2003.  He 
stated that his low back disability caused him constant pain 
and numbness of the lower extremities.  This disability 
interfered with his ability to work and perform other 
activities of daily living.  

The veteran most recently underwent orthopedic VA examination 
in April 2005.  He reported chronic low back pain radiating 
into his lower extremities.  Even simple tasks, like rising 
out of bed, were reportedly difficult.  On physical 
examination, his thoracic spine had no ankylosis.  He had a 
limp on the right which came and went during the examination.  
The veteran would not perform range of motion testing.  Heel 
and toe walking were unsteady.  Tenderness with palpation of 
the lumbosacral spine was observed.  No muscle spasm was 
noted.  Sensation to light touch was decreased on the right.  
The Lasegue test was positive at 40º on the left and 20º on 
the right.  The Malinger test was positive on the right.  
Knee jerks were absent bilaterally, and ankle jerk was absent 
on the right.  X-ray examination of the veteran's lumbosacral 
spine was within normal limits.  An MRI of the spine revealed 
a mild concentric bulging at L4-5, without spinal canal or 
neural foraminal narrowing.  The final diagnosis was of post-
laminectomy syndrome - conversion hysteria.  

The veteran has also received VA outpatient treatment for his 
service-connected low back disability.  He has consistently 
reported pain and limitation of motion of his lumbosacral 
spine.  Clinical findings on outpatient treatment have been 
similar to those already noted on VA and private examination.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against a disability 
rating in excess of 40 percent under either the old or new 
criteria for the veteran's lumbosacral spine disability.  As 
is noted above, a 40 percent rating is the maximum schedular 
rating available under the prior version of the diagnostic 
criteria for limitation of motion of the lumbosacral spine.  
The record does not reflect pronounced impairment secondary 
to intervertebral disc syndrome, as is required for a 60 
percent rating under the prior criteria for spinal 
disabilities.  The veteran has not displayed persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings indicative of 
pronounced impairment.  On VA neurological function in June 
2001, he had diminished vibration sensation and reflexes, but 
strength was within normal limits.  More recently, on VA 
examination in April 2005, while ankle jerk was absent on the 
right, he was without muscle spasm.  Hence, the preponderance 
of the evidence is against a finding of pronounced impairment 
due to intervertebral disc syndrome of the lumbosacral spine.  

Under the revised criteria for such spinal disabilities, 
unfavorable ankylosis of the entire thoracolumbar spine is 
required in order for a 50 percent rating to be awarded, and 
such disability has not been demonstrated in the present 
case.  Forward flexion to 30º was noted on VA examination in 
June 2001, and in April 2005, the veteran refused to perform 
range of motion testing.  Hence, unfavorable ankylosis, or 
the functional equivalent thereof, of the thoracolumbar spine 
has not been demonstrated.  Additionally, no medical examiner 
of record, either private or VA, has suggested the veteran's 
low back impairment is functionally equivalent to unfavorable 
ankylosis of the thoracolumbar spine.  The record also does 
not reflect incapacitating episodes of acute signs and 
symptoms requiring bed rest prescribed by a physician and 
lasting at least 6 weeks over a 12 month period, as would 
warrant an increased rating under the revised criteria for 
intervertebral disc syndrome.  Overall, the preponderance of 
the evidence is against the award of an increased rating 
under the revised criteria for spinal disabilities.  

The Board has also considered whether an increased rating 
under 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is warranted.  However, where 
the veteran is already receiving the maximum available rating 
for limitation of motion, an increased rating based on DeLuca 
may not be awarded.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's low back disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with all forms of employment 
in and of itself.  While the veteran's private physician has 
suggested his low back disability limits employment requiring 
physical labor, more sedentary work has not been ruled out.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 40 percent under the former or 
revised criteria for the veteran's service-connected 
herniated nucleus pulposus of the lumbosacral spine.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Total disability rating based on individual 
unemployability

The veteran seeks a total disability rating based on 
individual unemployability.  A total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  In such an 
instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  If the 
applicable percentage standards set forth in 38 C.F.R. 
§ 4.16(a) are not met, an extra-schedular rating is for 
consideration where the veteran is otherwise unemployable due 
to service-connected disability.  38 C.F.R. § 4.16(b) (2005).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service- connected disabilities, marginal employment is not 
to be considered substantially gainful employment.  38 C.F.R. 
§ 4.17 (2005).  Factors to be considered will include the 
veteran's employment history, educational attainment, and 
vocational experience.  38 C.F.R. § 4.16 (2005).  

Currently, the veteran has been granted service connection 
only for a herniated nucleus pulposus of the lumbosacral 
spine, rated as 40 percent disabling.  Thus, he does not meet 
the regulatory requirements under 38 C.F.R. § 4.16(a) for the 
possible award of a total disability rating based on 
individual unemployability.  Additionally, the evidence does 
not indicate he is unemployable due solely to his service-
connected disability.  

In reaching a determination in this situation, the analysis 
of the Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993), 
must be considered.  The Court held that in order for a 
veteran to prevail in a claim for individual unemployability 
benefits, it is necessary that the record reflect some factor 
which takes his case outside the norm with respect to a 
similar level of disability under the rating schedule.  
38 C.F.R. §§ 4.1, 4.15 (2005).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  The question is whether or not the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Beaty 
v. Brown, 6 Vet. App. 532, 538 (1994).  In the present case, 
the veteran has offered only his own contentions that his 
service-connected disability alone precludes any gainful 
employment.  However, the veteran's lay assertions regarding 
medical diagnosis and/or opinion are not binding on the 
Board.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The remaining evidence of 
record does not contain any opinion from a competent medical 
expert indicating the veteran's service-connected 
disabilities preclude any and all forms of employment.  

The veteran has had a sporadic employment history since 
service separation.  According to an August 2001 letter from 
the veteran's last regular fulltime employer, he was 
terminated after two months in 1995 for failure to follow 
orders and performing his job improperly.  No indication was 
given that the veteran was terminated secondary to physical 
disability.  While the veteran was found to be disabled for 
employment purposes in 1995 by the Social Security 
Administration, a determination later reversed by that 
agency, his primary disability was noted to be schizophrenia, 
with disorders of the back noted only as a secondary 
diagnosis.  More recently, on his April 2005 VA examination, 
he stated he had worked briefly as a pizza deliveryman.  

Overall, no evidence of record, such as a medical opinion or 
repeat hospitalizations, suggests the veteran's service 
connected low back disability, in and of itself, preclude all 
forms of substantially gainful employment.  The veteran has a 
high school education, and has worked in the past as a 
waiter, deliveryman, and laborer, among other occupations.  
The veteran himself has presented no objective evidence 
indicating his case is unusual or exceptional, or otherwise 
outside the norm.  No evidence submitted by the veteran 
indicates a degree of impairment outside of that considered 
by the rating schedule and due solely to his service 
connected disability which renders the veteran unemployable.  
The veteran's nonservice connected psychiatric disability 
clearly provides evidence against a finding that he cannot 
work secondary only to his service-connected low back 
disability.  

Overall, the preponderance of the evidence is against a 
finding that the veteran is unemployability due solely to his 
service-connected herniated nucleus pulposus of the 
lumbosacral spine.  As a preponderance of the evidence is 
against the award of a total disability rating based on 
individual unemployability, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).




ORDER

Entitlement to a disability rating in excess of 40 percent 
for the veteran's herniated nucleus pulposus of the 
lumbosacral spine is denied.  

Entitlement to a total disability rating based on individual 
unemployability is denied.  




______________________________________________
David P. Havelka
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


